Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment is made of amendments received 07-18-2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5-12, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deo ‘437 (US 2015/0056437 A1).
Regarding claim 1, Deo ‘437 teaches:
forming a wet mixture or slurry (¶ [0011], [0032], [0091]), wherein the wet mixture or slurry comprises
water (¶ [0008], [0011], [0032], [0092], [0099])
filler particles comprising CaO having a particle size of 0.1 µm to 1000 µm (¶ [0008], [0011], [0013], [0032], [0049], [0050], [0052])
ground calcium silicate particles (¶ [0008], [0011], [0032], [0092], [0106])
one or more minerals comprising a magnesium acetate salt, an aqueous solution of magnesium oxide and acetic acid, and/or magnesium oxide (¶ [0074])
an aerating agent (¶ [0008], [0011])
casting the wet mixture or slurry in a mold (¶ [0011], [0032], [0091])
allowing the aerating agent to generate hydrogen gas thereby causing volume expansion of the slurry (¶ [0011], [0032])
pre-curing the obtained expanded mixture to a hardness enabling it to be taken out of the mold and moved (¶ [0011], [0032]; claim 1)
curing the pre-cured expanded mixture at ordinary pressure, 30°C or more of temperature, a relative humidity of 1% or more, an atmosphere of a CO2 gas concentration of 10 to 95% for 6 hours to 60 hours to produce a cured aerated material (¶ [0011], [0032], [0039], [0041], [0042], [0091], [0094]; claim 1).
Regarding the web mixture of slurry having a water/solid ratio (W/S) of 1.0 or less, Deo ‘437 provides an example in which the water/solid ratio is 29.23% / 70.64% (¶ [0126], Table 3), or 0.4, which is significantly less than 1.0.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deo ‘437 by selecting an amount or water suitable for casting the wet mixture or slurry into the mold and curing to produce the aerated composite material, as desired by Deo ‘437.
Regarding claim 3, Deo ‘437 further teaches the obtained pre-cured expanded mixture is cut into a desired product shape prior to curing (¶ [0011], [0032]; claim 1).
Regarding claim 5, Deo ‘437 further teaches the one or more minerals accounts for about 0.02% to about 20% by weight of the ground calcium silicate particles (¶ [0074]).
Regarding claim 6, Deo ‘437 further teaches magnesium oxide in the one or more minerals accounts for about 1% to about 20% by weight of the ground calcium silicate particles (¶ [0074]).
Regarding claim 7, Deo ‘437 further teaches the ground calcium silicate particles comprise one or more of the group as claimed (¶ [0008], [0011], [0032], [0046], [0047], [0074], [0102]).
Regarding claim 8, Deo ‘437 further teaches in the ground calcium silicate particles elemental Ca and elemental Si are present in a molar ratio from about 0.5 to about 1.5 (¶ [0008], [0046], [0047], [0074], [0102]).  Regarding metal oxides of Al, Fe, and Mg being present in the composition at about 30% or less by mass, Deo ‘437 describes that the composition may include traces of impurities (¶ [0008]), and that other metal and oxides including Al, Fe, and Mg “may” be included (¶ [0074], [0076]), which suggests that they may also not be included.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deo ‘437 by making metal oxides of Al, Fe, and Mg present in the composition at about 30% or less by mass.
Regarding claims 9 and 10, Deo ‘437 further teaches a temperature of the curing step is in a range from about 30° to about 90°C, or in a range from about 60°C to about 85°C (¶ [0011], [0032], [0039], [0091], [0094]; claim 1).
Regarding claim 11, Deo ‘437 further teaches the relative humidity at the curing step is 10% or more (¶ [0042]).
Regarding claim 12, Deo ‘437 further teaches the time at the curing step is 6 hours or more (¶ [0011], [0032], [0039], [0091], [0094]; claim 1).
Regarding claim 14, Deo ’437 is silent regarding the cured, aerated product containing phases of aragonite and/or dolomite together with calcite.  However, the method of Deo ‘437 appears to be substantially identical to Applicant’s method.  It has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of Deo ‘437 would produce substantially identical results to Applicant’s method, including the cured, aerated product containing phases of aragonite and/or dolomite together with calcite.  Regarding the product being “low density”, Deo ‘437 teaches a density of the product of about 300 kg/m3 to 1500 kg/m3 (¶ [0013]), which includes the density ranges disclosed in Applicant’s examples in the specification (¶ [0082]-[0088]). 
Regarding claims 16 and 17, Deo ‘437 further teaches the slurry further comprises a dispersant or superplasticizer, and wherein the dispersant or superplasticizer comprises a polycarboxylate-based polymer (¶ [0009], [0033], [0056], [0092], [0099]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deo ‘437 (US 2015/0056437 A1) in view of Riman ‘778 (US 2015/0266778 A1).
Regarding claim 4, Deo ‘437 is silent regarding the cutting of the pre-cured expanded mixture being carried out using a piano wire, diamond wire, or cutting saw.  In analogous art of producing calcium silicate composite materials, Riman ‘778 suggests cutting using a cutting saw (¶ [0168], [0171], [0174], [0181], [0184]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deo ‘437 by carrying out cutting using a cutting saw, as suggested by Riman ‘778, as a substitution of known cutting apparatus for cutting calcium silicate composite materials.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deo ‘437 (US 2015/0056437 A1) in view of Nguyên ‘101 (US 2011/0017101 A1).
Regarding claim 15, Deo ‘437 is silent regarding the one or more minerals further comprising magnesium acetate salt.  In analogous art of carbonating materials, Nguyên ‘101 suggests that magnesium acetate can accelerate hydration reactions for compounds like calcium and magnesium oxides for more complete carbonation processes (¶ [0018], [0068]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deo ‘437 by making the one or more minerals comprise magnesium acetate salt for the benefit of accelerating hydration reactions for more complete carbonation processes, as suggested by Nguyên ‘101.

Response to Arguments
Applicant's arguments filed 07-18-2022 have been fully considered but they are not persuasive. Arguments are summarized as follows:
Deo fails to disclose or suggest the one or more minerals comprising a magnesium acetate salt, an aqueous solution of magnesium oxide and acetic acid, and/or magnesium oxide.
Response:  ¶ [0074] states “one or more other metal ions and oxides (e.g., aluminum, magnesium, iron or manganese oxides)”.  The term “oxides”, both before and within the parentheses, is clearly modifying each of the listed species of aluminum, magnesium, iron, and manganese.  Thus Deo teaches magnesium oxide.
Nguyen is concerned with hydration curing whereas the present invention and Deo are concerned with carbonation curing.
Response:  Nguyen clearly teaches carbonation in ¶ [0018] and [0068].  Nguyen suggests that compounds like calcium oxide and magnesium oxide (such as described in the method of Deo) go through an intermediate hydration step to for complete carbonation, and that magnesium acetate or a salt therof accelerate this reaction.  Examiner has clarified the field of analogous art to distinguish that Nguyen is discussion hydration within a carbonation process.  It is noted that Applicant’s specification also discusses hydration as part of the carbonation process (e.g., ¶ [0035]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741